A7TORNEY GENERA& OFrmnS
OFFICE OF ‘LPIEP
                   AUSIIN




                                         .
.
.




    ..:
.
     tiond%6ldots and a3 liwt fu-21qp.l entitioo ollgible
    * all rospmt?t ta baV%and to Clails t.ha pwtedsn        cf
     ~e%tuttwww ~~3nbythslTobsrrl         Dqm&tInsurmt~
    ccrp-aan.'
    .
               Ebora awh legl    &Sty am-isa &.tponZtt4tLmt
     an?l'tlIeroof of wnor     p uppour SrQmt&i Imltc’Bbooks,
     ~tboreeu0800 tlw8t OS it8 ld.@.ltto ia3 l.ttwrumo
                     -        uwullt or AIt3 lttllvitlwl ewount.
           dnotlter lnntanoa OS sllab ri@zt, vl3ry ololmly
    6pwtm&ctt      tQoattoa1 oitb t&3 e8w0,S.e tho eew
                    one dq,msifor In trust tar another
    p8r6oncQ.3po03 ~QuttO*       .